DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it lacks proper headings. Spec. dated Sep. 13, 2018 (“Spec.”).
The disclosure is also objected to because it references claim 1. Spec.  ps. 1, 3. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Suggestions
Claim 4 recites:
“4. Personalized air cleaning device (1) according to claim 1, characterized in that the air intake region (3) and the air blow-out region (4), viewed from the fan rotation axis (5), are arranged in mutually different regions of one or respectively the radially outer edge (17) of the housing (2, 2a-c), respectively.” Emphasis added.

The limitation of “are arranged in mutually different regions of one or respectively the radially outer edge (17) of the housing (2, 2a-c), respectively” is confusing because it is unclear what is the other “different regions” as the claim only recites one region — the “radially outer edge of the housing. 
The examiner suggests amending claim 4 to read: 
“4. Personalized air cleaning device (1) according to claim 1, characterized in that the air intake region (3) and the air blow-out region (4), viewed from the fan rotation axis (5), are arranged in mutually different regions of the radially outer edge of the housing (2).”

Claim Objections
Claims 1–16 are objected because they include reference numbers to the elements which are used inconsistently.  For example, the housing is labeled as “2” in claim 1, but as “2, 2a-c” in claim 4.  The examiner suggests deleting the reference numbers.
Appropriate correction is needed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites:
“1. Personalized air cleaning device (1) with a housing (2) which has at least one air intake region (3) for sucking air into the housing (2) and at least one air blow-out region (4) for blowing the air out of the housing (2), wherein a cleaned blow-out air stream (32) can be directed against the body, and in particular against the face, of a user, the housing (2) being held rotatably and lockably on a fastening (26, 35, 36, 60) about a central axis (50), characterized in that the housing (2, 2a, 2b, 2c) of the air purification device (1, 1a) is approximately disc-shaped in the form of a round or oval or polygonal disc, and in that the air intake region (3) and the air outlet region (4) are arranged in the same radial plane (39) on the circumference of the housing (2).” Emphasis added. 

Claim 1 is indefinite because the phrase “a cleaned blow-out air stream (32) can be directed against the body, and in particular against the face” recites exemplary claim language “in particular.” It is unclear if the cleaned blow-out air stream is towards one’s body or face. MPEP 2173.05(d).
Claim 1 is indefinite because the phrase “the housing (2) being held rotatably and lockably on a fastening (26, 35, 36, 60) about a central axis (50)” could have more than one reasonable interpretation. For example, it could mean that the housing is fixed on a surface about a central axis. It could also mean that the housing is rotatable and non-rotatable (locked) about a central axis. MPEP 2173.02(I). 
For the purpose of examination, the phrase “the housing (2) being held rotatably and lockably on a fastening (26, 35, 36, 60) about a central axis (50)” is interpreted to mean that the 
Claim 1 is also indefinite because the phrases “the circumference of the housing” and “the air outlet region” lack antecedent basis. The housing could have more than one circumference, so it is unclear which one is being claimed1.  
For the purpose of examination, claim 1 is interpreted as: 
“1. Personalized air cleaning device (1) with a housing (2) which has at least one air intake region (3) for sucking air into the housing (2) and at least one air blow-out region (4) for blowing the air out of the housing (2), wherein a cleaned blow-out air stream (32) can be directed against the bodyblow-out region (4) are arranged in the same radial plane (39) on a 

Claim 2 recites: 
“2. Personalized air cleaning device (1) according to claim 1, characterized in that the air intake region (3) and/or the air outlet region (4), viewed from the fan rotation axis (5), are arranged on the radially outer edge (17) of the housing (2).” Emphasis added.

Claim 2 is indefinite because the phrases “the air outlet region,” “the radially outer edge” and “the fan rotation axis” lack antecedent basis. The housing could have more than one radially outer edge.  Also, the “fan rotation axis” is not inherent because this term is introduced in claim 6.
For the purpose of interpretation, claim 2 is interpreted as: 
“2. Personalized air cleaning device (1) according to claim 1, characterized in that the air intake region (3) and/or the air blow-out region (4), viewed from a a 

Claim 3 recites: 
“3. Personalized air cleaning device according to claim 1, characterized in that the air intake region (3) and the air outlet region (4) are arranged in the region of a circumferential annular groove (40) arranged in the central region of the housing (2, 2a, 2b, 2c) on the outer circumference.” Emphasis added.

Claim 3 is indefinite because the phrases “the air outlet region,” “the region of a circumferential annular groove,” “the central region of the housing” and “the outer circumference” lack antecedent basis. 
For the purpose of interpretation, claim 3 is interpreted as: 
“3. Personalized air cleaning device according to claim 1, characterized in that the air intake region (3) and the air blow-out region (4) are arranged in a a a 

Claim 4 recites: 
“4. Personalized air cleaning device (1) according to claim 1, characterized in that the air intake region (3) and the air blow-out region (4), viewed from the fan rotation axis (5), are arranged in mutually different regions of the radially outer edge of the housing (2).” Emphasis added.

Claim 4 is indefinite because the phrase “the fan rotation axis” and “the radially outer edge of the housing” lack antecedent basis. The housing could have more than one radially outer edge.  Also, the “fan rotation axis” is not inherent because this term is introduced in claim 6.
For the purpose of interpretation, claim 4 is interpreted as: 
“4. Personalized air cleaning device (1) according to claim 1, characterized in that the air intake region (3) and the air blow-out region (4), viewed from a fan rotation axis (5), are arranged in mutually different regions of  (2).”

Claim 7 recites: 
“7. Personalized air cleaning device according to Claim 6, characterized in that the fan wheel (6) is arranged in an interior space (10) partially surrounded by the intake air filter (7).” Emphasis added.

Claim 7 is indefinite because the phrase “the intake air filter” lacks antecedent basis.   Claim 6 introduces the limitations of “air intake filter. However, it is unclear if the “air intake filter” in claim 6 is the same as the “intake air filter” in claim 7. 
Claims 8–11 are indefinite for the same reason as described in claim 7. 
For the purpose of interpretation, the limitation of “the intake air filter” in claims 7–11 is interpreted as “the air intake filter”.
Claim 8 recites: 
“8. Personalized air cleaning device (1) according to claim 5, characterized in that, seen in a plan view from direction (8) parallel to the fan rotation axis (5), the air intake filter (7, 7a-c) only partially surrounds the interior space (10) in which the fan wheel (6) is arranged and is C-shaped.” Emphasis added.

Claim 8 is indefinite because the phrases “the fan rotation axis,” “the air intake
For the purpose of interpretation, claim 8 is interpreted as: 
“8. Personalized air cleaning device (1) according to claim 7, characterized in that, seen in a plan view from direction (8) parallel to the fan rotation axis (5), the air intake filter (7, 7a-c) only partially surrounds the interior space (10) in which the fan wheel (6) is arranged and is C-shaped.”

Claim 9 recites: 
“9. Personalized air cleaning device (1) according to claim 5, characterized in that, seen in plan view from direction (8) parallel to the fan rotation axis (5), in the section remaining free of the air intake filter (7, 7a-c) there is arranged a blow-out space (11) into which the fan wheel (6) in operation blows the air on the way to the air blow-out region (4) of the housing (2).” Emphasis added.

Claim 9 is indefinite because the phrases “the fan rotation axis,” “the section,” “the air intake filter” and “the fan wheel” lack antecedent basis.   Claim 6 introduces the limitations of “the fan rotation axis,” “air intake filter” and “fan wheel” for the first time. 
For the purpose of interpretation, claim 9 is interpreted as: 
“9. Personalized air cleaning device (1) according to claim 6, characterized in that, seen in plan view from direction (8) parallel to the fan rotation axis (5), in a section remaining free of the air intake filter (7, 7a-c) there is arranged a blow-out space (11) into which the fan wheel (6) in operation blows the air on the way to the air blow-out region (4) of the housing (2).”

Claim 10 recites: 
“10. Personalized air cleaning device (1) according to claim 5, characterized in that the C-shaped air intake filter (7) consists of several segment-shaped filter parts (7a, 7b, 7c).” Emphasis added.

Claim 10 is indefinite because the phrase “the C-shaped air intake filter” lacks antecedent basis.   Claim 6 introduces the limitations of “air intake filter” for the first time. Claim 8 further limits the air intake filter to be C-shaped. 
For the purpose of interpretation, claim 10 is interpreted as: 
“10. Personalized air cleaning device (1) according to claim 8, characterized in that the C-shaped air intake filter (7) consists of several segment-shaped filter parts (7a, 7b, 7c).”

Claim 11 recites: 
“11. Personalized air cleaning device (1) according to claim 5, characterized in that an air stream (24) of the air sucked in by the fan wheel (6) passes through the air intake region (3) into the housing (2, 2a-c) relative to the fan rotation axis (5) in the radial direction (9) into the air intake filter (7, 7a-c) and then at least as well in directions (8) parallel to the fan rotation axis (5) around a barrier wall (14) to the fan wheel (6).” Emphasis added.

Claim 11 is indefinite because the phrases “the fan wheel,” “the fan rotation axis” and “the radial direction” and “the air intake filter” lack antecedent basis.   Claim 6 introduces the limitations of “fan wheel,” “fan rotation axis” and “the air intake filter” for the first time. 
For the purpose of interpretation, claim 11 is interpreted as: 
“11. Personalized air cleaning device (1) according to claim 6, characterized in that an air stream (24) of the air sucked in by the fan wheel (6) passes through the air intake region (3) into the housing (2, 2a-c) relative to the fan rotation axis (5) in a radial direction (9) into the air intake filter (7, 7a-c) and then at least as well in directions (8) parallel to the fan rotation axis (5) around a barrier wall (14) to the fan wheel (6).”

Claim 12 recites: 
the barrier wall (14) partially encloses a receiving space (16) for the fan wheel (6) and the fan wheel (6) is arranged eccentrically in the receiving space (16).” Emphasis added.

Claim 12 is indefinite because the phrases “the barrier wall” and “the fan wheel” lack antecedent basis.   Claim 6 introduces the limitations of “fan wheel” for the first time. Claim 11 introduce the limitation of “barrier wall” for the first time. 
For the purpose of interpretation, claim 12 is interpreted as: 
“12. Personalized air cleaning device (1) according to claim 11, characterized in that the barrier wall (14) partially encloses a receiving space (16) for the fan wheel (6) and the fan wheel (6) is arranged eccentrically in the receiving space (16).”

Claim 13 recites: 
“13. Personalized air cleaning device (1) according to claim 1, characterized in that the housing (2, 2a-c) has a circular or oval or polygonal outer contour in a view from direction (8) parallel to the fan rotation axis (5).” Emphasis added.

Claim 13 is indefinite because the phrase “the fan rotation axis” lacks antecedent basis.   
For the purpose of interpretation, claim 13 is interpreted as: 
“13. Personalized air cleaning device (1) according to claim 1, characterized in that the housing (2, 2a-c) has a circular or oval or polygonal outer contour in a view from direction (8) parallel to a fan rotation axis (5).”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5, 13–14 and 16 are rejected under 35 U.S.C. 102 as being anticipated by Yokote et al., JP 2003–307198 (“Yokote”)2. Claims 6–12 and 15 are rejected under 35 U.S.C. 103 as being obvious over Yokote in view of Hayashi et al., JP 2014–152975 (“Hayashi”)3.
Claim 1 requires a personalized air cleaning device with a housing which has at least one air intake region for sucking air into the housing and at least one air blow-out region for blowing the air out of the housing. A cleaned blow-out air stream can be directed against the body of a user. The housing is held rotatably and lockably on a fastening about a central axis. The housing of the air purification device is approximately disc-shaped in the form of a round or oval or 
Yokote discloses an air purifier with a main body casing 1 (i.e., housing) which has an air suction inlet 7 (i.e., air intake region) for sucking air into casing 1 and an outlet 6 (i.e., air blow-out region) for blowing the air out of the casing 1. Yokote Fig. 3, [0016]. Yokote further discloses that the main body casing 1 can be held rotatably and lockably on a holding metal fitting 37 about a central axis that overlaps with rotating shaft 11. Id. at Fig. 17, [0043]. The main body casing 1 is formed in a flat cylindrical shape (i.e., round disc). Id. at Fig. 17, [0016]. The air suction inlet 7 and outlet 6 are arranged in a same radial plane on a circumference of the main body casing 1. Id. at Fig. 3, [0016]. 
As for the limitation of “a cleaned blow-out air stream can be directed against the body of a user,” this limitation does not receive patentable weight because it describes the intended use rather than the structure of the apparatus, MPEP 2114(II).

    PNG
    media_image1.png
    612
    914
    media_image1.png
    Greyscale

Claim 2 requires that for the personalized air cleaning device of claim 1, the air intake region and/or the air blow-out region, viewed from a fan rotation axis, are arranged on a radially outer edge of the housing. 
Yokote discloses that its air suction inlet 7 and outlet 6, viewed from the fan rotation axis that overlaps with rotating shaft 11, are arranged on the radially outer edge of the main body casing 1. Yokote Fig. 3, [0016]. 
Claim 3 requires that for the personalized air cleaning device of claim 1, the air intake region and the air blow-out region are arranged in a region of a circumferential annular groove arranged in a central region of the housing on a outer circumference.
Yokote discloses that its outlet 6 and inlet 7 are arranged in a region of a circumferential annular groove arranged on an outer circumference of main body casing 1. Yokote Fig. 6, [0060]. 

    PNG
    media_image2.png
    352
    553
    media_image2.png
    Greyscale

Claim 4 
Yokote discloses that its air outlet 6 and inlet 7 are arranged in mutually different regions of the radially outer edge when viewed from rotation shaft 11. Yokote Fig. 6, [0016]. 
Claim 5 requires that for the personalized air cleaning device of claim 1, the housing has a sequence of blades in the air intake region and/or in the air blow-out region. Air being able to be sucked into the housing between the blades in the air intake region and air being able to be blown out of the housing between the blades in the air blow-out region.
Yokote discloses that the main body casing 1 has a sequence of blades in the region of air suction inlet 7 and outlet 6. Air being sucked into the main body casing 1 between the blades in the region of air suction inlet 7 and air being blown out of the main body casing 1 between the blades in the region of air outlet 6. Yokote Figs. 1 and 17, [0021].

    PNG
    media_image3.png
    427
    708
    media_image3.png
    Greyscale

Claim 6 requires that in the housing of the personalized air cleaning device of claim 1, at least one fan wheel of the air cleaning device rotatable around a fan rotation axis. At least one air intake filter of the air cleaning device are arranged to filter the air sucked in by the air intake region. The fan wheel sucks in the air in at least one direction parallel to the fan rotation axis into  Claim 7 requires that the personalized air cleaning device of claim 6, the fan wheel is arranged in an interior space partially surrounded by the air intake filter. Claim 8 requires that for the personalized air cleaning device of claim 7, when seen in a plan view from direction parallel to the fan rotation axis, the air intake filter only partially surrounds the interior space in which the fan wheel is arranged and is C-shaped. Claim 10 requires that for the personalized air cleaning device of claim 8, characterized in that the C-shaped air intake filter  consists of several segment-shaped filter parts.
Yokote discloses an impeller 2 (i.e, “fan wheel”) rotatable around a rotation shaft 11 (i.e., “rotation axis”). Yokote Fig. 1, [0017]. The impeller 2 sucks in the air via an internal suction port 5 in a direction parallel to the rotation shaft 11 and blows the air away in a direction radial to the rotation shaft 11. Yokote Fig. 1, [0021]. Yokote discloses that the fan wheel is arranged in an interior space of main body casing 1. Yokote Fig. 6, [0017]. 
Yokote does not disclose that at least one air intake filter are arranged to filter the air sucked in by suction inlet 7. Yokote further does not disclose that that fan wheel is partially surrounded by the air intake filter. Yokote also does not disclose that the air intake filer only partially surrounds the interior space in which the fan wheel is arranged and is C-shaped when seen in a plan view from the direction parallel to the fan roration axis. Additionally, Yokote does not discloses that the C-shaped air intake filter consists of several segment-shaped filter parts.
In the analogous art of air purifiers, Hayashi discloses that two air cleaning unit 20 (i.e., air intake filter) with curved surface are arranged to filter the air sucked in by the air intake region 8a or 21a. Hayashi Fig. 4, [0044]. Hayashi further disclose that its air cleaning unit 20 comprises several segment-shaped filter parts 22–25. It would have been obvious to include 
With this modification, Hayashi’s air cleaning unit 20 located next to Yokote’s air suction inlet 7 would partially surround Yokote’s impeller 2 in an interior space defined by the the curved surface (i.e., C-shape) of Hayashi’s air cleaning unit 20 when seen in a plan view from the direction parallel to Yokote’s rotation shaft 11. Hayashi Fig. 8, [0018] and Yokote Fig. 6. 


    PNG
    media_image4.png
    381
    573
    media_image4.png
    Greyscale

Claim 9 requires that the personalized air cleaning device of claim 6, when seen in plan view from direction parallel to the fan rotation axis, in a section remaining free of the air intake filter there is arranged a blow-out space (11) into which the fan wheel (6) in operation blows the air on the way to the air blow-out region (4) of the housing (2).
Yokote discloses a blow-out space into which Yokote’s impeller 2 blows the air before the air exits Yokete’s outlet 6. Yokote’s the blow-out space is arranged in a section remaining free of the air intake filter when seen in plan view from direction parallel to the rotation shaft 11. 

    PNG
    media_image5.png
    392
    741
    media_image5.png
    Greyscale

Claim 11 requires that for the personalized air cleaning device of claim 6, an air stream of the air sucked in by the fan wheel passes through the air intake region into the housing relative to the fan rotation axis in a radial direction into the air intake filter and then at least as well in directions parallel to the fan rotation axis around a barrier wall to the fan wheel.
Yokote discloses an air stream sucked in by impeller 2 from suction port 7 into the main body casing 1 in a radial direction relative to the impeller 2 rotation direction and passes through Hayashi’s air purification unit 20 located next to Yokote’s suction port 7 as explained in claim 6. The air stream then passes a dividing plate 10 (i.e., barrier wall) in a direction parallel to the rotation shaft 11 to the impeller 2. Yokote Fig. 1, [0017].

    PNG
    media_image6.png
    454
    605
    media_image6.png
    Greyscale

Claim 12 requires that for the personalized air cleaning device of claim 11, the barrier wall partially encloses a receiving space for the fan wheel and the fan wheel is arranged eccentrically in the receiving space.
Yokote discloses that its dividing plate 10 partially encloses a receiving space for the impeller 2, which is arranged eccentrically in the receiving space. Yokote Figs. 1 and 6. 

    PNG
    media_image7.png
    469
    822
    media_image7.png
    Greyscale

Claim 13 
Yokote discloses that its main body casing 1 has a circular outer contour in a view from direction parallel to the rotation shaft 11 (i.e., fan rotating axis). Yokote Fig. 17, [0041].
Claim 14 requires that for the personalized air cleaning device of claim 1, the housing is designed optionally as a tabletop unit, as a wall unit or as a floor unit.
Yokote discloses that is main body casing 1 is suitable to be attached to a wall surface. Yokote Fig. 1, [0001].
Claim 15 requires that for the personalized air cleaning device of claim 1, the air cleaning device is designed as a room air cleaner and/or as a tabletop appliance. The arrangement of the fan takes place wholly or partly within one or more surrounding filters. The air intake region and the air outlet region are arranged on the same circumferential plane.
Yokote discloses that its air purifier is designed as a room air purifier. Yokote Fig. 1, [0001].  As described in claim 6, it would have been obvious to include Hayashi’s air cleaning unit 20 (i.e., filter) next to Yokote’s air suction inlet 7 to filter air sucked into Yokote’s air purifier. With this modification, Yokote’s impeller 2 is partially surrounded by Hayashi’s air cleaning unit 20. Hayashi Fig. 8, [0018] and Yokote Fig. 6. Yokote further discloses that its air suction inlet 7 and outlet 6 are arranged on the same circumferential plane. Yokote Figs. 16 and 17, [0070]–[0071].

    PNG
    media_image8.png
    646
    641
    media_image8.png
    Greyscale

Claim 16 requires that for the personalized air cleaning device of claim 1, the air cleaning device additionally comprises a heating element and/or a cooling element and/or an air humidifying element.
Yokote’s impeller 2 is a cooling element because impeller 2 is a fan and fan can be used to cool air. Yokote Fig. 1, [0030].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dependent claims 2–16 are indefinite because they depend from claim 1, and therefore incorporate the indefinite limitations of the independent claim.
        2 The Yokote reference is the 34-page Foreign Reference dated Apr. 30, 2020. The examiner relies on the original document for the figures and the machine translation for the text.
        3 The Hayashi reference is the 56-page Foreign Reference dated Apr. 30, 2020. The examiner relies on the original document for the figures and the machine translation for the text.